DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. Applicant argued that Li (US 7,285,312) and Mourer et al. (US 2016/0031186; hereinafter Mourer) fail to disclose depositing a coating directly to the substrate by atomic layer deposition (ALD). Applicant argued that depositing the first coating onto the bond coat does not read on the claimed invention. The Examiner respectfully disagrees. According to dictionary.com a substrate is defined as a substratum which is “something that is spread or laid under something else; a stratum or layer lying under another”. Based on this definition, since the bond coat is a layer lying under another, it can reasonably be interpreted as the substrate. Further, since Li (Col. 5, line 45) also discloses that the bond coat can be formed from a MCrAlY alloy, the bond coat can be interpreted as the alloy substrate. The Examiner would like to kindly note that the reason Li can still be interpreted to read upon the claimed invention is because the claims do not recite that the film layer is formed directly on the disk. When the claims are amended to recite “said disk having an alloy substrate” or “having an outer surface” this leaves the substrate and outer surface open to being interpreted as an additional layer added to the disk, as done in the current rejection and previous rejections. For this reason Applicant’s arguments have not been found persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 7,285,312) in view of Mourer et al. (US 2016/0031186; hereinafter Mourer). 
	Regarding claim 1, Li (Fig. 1-6) discloses a process for coating a gas turbine engine component (Col. 4, lines 37-45) comprising: placing said component having an alloy substrate (34; Fig. 5, line 45) having an outer surface (outer surface of 34) into a chamber (Col. 9, lines 30-34), said chamber configured to perform atomic layer deposition; injecting a first reactant into said chamber (Col. 9, lines 43-45), so as to form a first monolayer gas thin film directly on said alloy substrate (34) outer surface (Col. 9, lines 54-56); removing said first reactant from said chamber (Col. 9, lines 62-64); injecting a second reactant into said chamber (Col. 9, lines 66-67; Col. 10, lines 1-2), so as to react with said first monolayer gas thin film to form a first monolayer solid thin film on said outer surface (Col. 10, lines 4-8); removing said second reactant from said chamber (Col. 10, lines 4-8); and forming a single oxide phase protective barrier coating (68) directly on said alloy substrate (34) outer surface (Col. 10, lines 4-8); wherein  said first monolayer gas thin film (forms 68) and a second monolayer solid thin film (forms 78) comprise a total thickness of from 0.1 micron to 10 microns (Fig. 6; Col. 5, lines 10-
	Li fails to disclose that the process is applied specifically to a gas turbine disk. 
	Mourer (Paragraph 0012, 0049) teaches that it is desirable to provide a protective coating to gas turbine disks, such as turbine disks (such as those shown in Fig. 1 and 2: reference sign-32). So, based on this, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Li’s method so it includes gas turbine disks, since Mourer teaches that it is desirable to provide protective coatings to gas turbine disks. 
	Regarding claim 2, Li, as modified, discloses the process of claim 1, wherein Li, as modified, further discloses determining a thickness of said protective barrier coating (Col. 10, lines 19-22); and repeating the steps of injecting and removing said first reactant and repeating the step of injecting and removing said second reactant responsive to determining said thickness of said protective barrier coating (Col. 10, lines 19-24).  
	Regarding claim 3, Li, as modified, discloses the process of claim 1, wherein Li (Col. 9, lines 30-43), as modified, further discloses that prior to injecting said first   
	Regarding claim 4, Li, as modified, discloses the process of claim 3, wherein Li (Col. 9, lines 40-45), as modified, further discloses that said predetermined temperature enables said step of forming a first monolayer gas thin film on said internal surfaces and said step of injecting said second reactant to form said monolayer solid thin film.  
	Regarding claim 5, Li, as modified, discloses the process of claim 1, wherein Li, as modified, further discloses that said first reactant comprises an oxide precursor (Col. 9, lines 45-50) and said second reactant comprises an oxidant (Col. 10, lines 2-8).  
Regarding claim 6, Li, as modified, discloses the process of claim 1, wherein Li (Fig. 6; Col. 9, lines 16-21), as modified, further discloses that the first monolayer solid thin film (68) and said second monolayer solid thin film (78) form a protective barrier coating comprising Cr2O3 (Col. 9, line 19).  
	Regarding claim 9, Li, as modified, discloses the process of claim 1, wherein Li (Col. 9, lines 47-49), as modified, further discloses that said first monolayer gas thin film and said second reactant form said protective barrier coating comprising a material selected from the group consisting of A1203.  
	Regarding claim 10, Li, as modified, discloses the process of claim 1, wherein Li (Mourer, Paragraph 0012, 0049), as modified, further discloses that said outer surface is proximate a rim of said disk.  Since Mourer teaches applying the coating to the entire disk this would include the rim. Refer to Fig. I below. 

    PNG
    media_image1.png
    551
    399
    media_image1.png
    Greyscale

Fig. I. Mourer, Fig. 1 (Annotated)
	Regarding claim 11, Li, as modified, discloses the process of claim 1, wherein Li (Mourer, Paragraph 0012, 0049), as modified, further discloses that said gas turbine engine disk is selected from the group consisting of a high pressure compressor disk and a high pressure turbine disk. Since Mourer teaches that the coating can be applied to all gas turbine disks, this would include a high pressure compressor disk. 
	Regarding claim 12, Li, as modified, discloses a gas turbine engine disk comprising: a protective barrier coating formed directly on an alloy substrate (34; Fig. 5, line 45) of the disk by the process of claim 1.  Refer to the rejection of claim 1. 
Regarding claim 13, Li, as modified, discloses the gas turbine engine disk according to claim 12, wherein Li (Fig. 6; Col. 9, lines 16-21), as modified, further discloses that said protective barrier coating (68 and 78) comprises Cr203 (Col. 9, line 19). 
	Regarding claim 14, Li, as modified, discloses the gas turbine engine disk according to claim 12, wherein Li (Col. 9, lines 16-21; lines 47-49), as modified, further discloses that said protective barrier coating (68 and 78) is a material selected from the group consisting of A1203.  
	Regarding claim 15, Li, as modified, discloses the gas turbine engine disk according to claim 12, wherein Li (Mourer, Paragraph 0012, 0049), as modified, further discloses that said disk is at least one of a bladed disk and an integrally bladed rotor disk.  
	Regarding claim 16, Li, as modified, discloses the gas turbine engine disk according to claim 12, wherein Li (Mourer, Paragraph 0007), as modified, further discloses that said protective barrier coating (Li: 68 and 78) has a thickness that is capable of minimizing a fatigue debit of the disk (as compared to a disk without the coating). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745